PER CURIAM.
Petitioner, Louis Firester, appeals an alimony award of $80 per week to his ex-wife, Annie Firester, entered pursuant to a dissolution of marriage judgment.
The evidence with respect to this sole issue on appeal reflects that after being married for some 30 years, the parties separated in 1967. In May of 1974, when Louis Firester petitioned for dissolution of his marriage, he had a net weekly income of $154 and weekly expenses of approximately $85. Annie Firester, who is unskilled and unemployed since her marriage, receives $224 a month for disability.
In light of the above, we have determined the alimony award of $80 per week is excessive and an award of $50 per week is more equitable, each party thereby having equal monthly incomes in excess of $400.
Accordingly, we hereby modify the alimony provision of the final judgment to read:
That the Husband, LOUIS FIRES-TER, be and he is hereby ordered to pay to the Wife, ANNIE FIRESTER, the sum of $50.00 per week as and for permanent alimony, with the first payment becoming due on Monday, March 3, 1975, and a like sum on each Monday thereafter. Payments shall be made through the office of the Clerk of the Circuit Court, P.O. Box 012387, Flagler Station, Miami, Florida, 33101.
In all other respects the judgment is affirmed.
Affirmed as modified.